99-00928 In re Davis.wpd



In re Arthur James DAVIS
Original Mandamus Proceeding
Court of Appeals No. 04-99-00928-CV
Trial Court No. 98-CI-16768
From the 225th Judicial District Court, Bexar County, Texas
Honorable John Specia, Judge Presiding
PER CURIAM
Sitting:	Tom Rickhoff, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice	
 
Delivered and Filed:	December 30, 1999
PETITION FOR WRIT OF MANDAMUS DENIED
	On December 20, 1999, relator filed a petition for writ of mandamus.  This court has
determined that the relator is not entitled to the relief sought.  Therefore, the petition is DENIED.
Tex. R. App. P. 52.8(a).
							PER CURIAM
DO NOT PUBLISH